Title: From John Adams to Timothy M. Cooley, 14 January 1823
From: Adams, John
To: Cooley, Timothy M.



Gentlemen.
Quincy. January 14th. 1823.

I am honoured with your letter of January 9th. 1823. It would give me great pleasure, to send you any Books for the use of your Classical school but I have already given my Library to a Classical School in Quincy, excepting a very few, which are a necessary of Life to me, I send you the second and third Volume of my Defence, of the first volume I have but one Copy—Of the Discourse’s on Davila I have but one Copy, which I call the fourth volume of my Defence
How these four volumes will be considered by posterity I know not. They were written with great sincerity and great anxiety. unpolished as they are they must remain for I can never correct or revise them,
With my sincere wishes for the increase of your liberary, and the prosperity of your Society, And with a duplicate of the second and third volumes—I have the honor  to be very respetful / your most obedient humbl Servt
John Adams